El Juez Asociado Señob Teavieso
emitió la .opinión del tribunal.
En este caso de desahucio en precario el demandante alega que es dueño de una finca rústica que compró a Domingo Mena por escritura pública de 18 de agosto de 1934; que Mena la adquirió a su vez por compra en pública subasta celebrada a virtud de un procedimiento judicial en cobro de un pagaré otorgado por el antiguo dueño de la finca, el demandado Celedonio Molina; y que éste detenta la finca sin pagar canon o merced alguna.
Después de hacer una negación general de los hechos expuestos en la demanda, alegó el demandado que él y Domingo Mena se pusieron de acuerdo para que Mena com-prase la finca en la subasta, comprometiéndose a devolverla al demandado Celedonio Molina tan pronto como éste le pagase a Mena la cantidad pagada por éste en el remate, más sus intereses legales; que al vencerse el término fijado para la redención, el demandante Manuel María Molina, her-mano del demandado, facilitó a éste el dinero necesario para redimir la finca, conviniéndose entre ambos que el título pasaría al demandante Manuel María Molina y que el deman-dado continuaría en posesión de la finca, trabajándola, y permitiría que los productos do la misma, cañas y frutos menores, fuesen entregados a la Central Cambalache a nom-bre del demandante, quien aplicaría el precio de dichos pro-ductos al pago de la suma facilitada por él al demandado; que de acuerdo con lo ’ convenido, el demandante ha cobrado ya todo lo que el demandado le adeudaba; que el demandado *229no lia abandonado nunca la finca y que ésta es de su exclu-siva propiedad; que el demandado es un jefe de familia, casado y padre de dos hijos menores de edad con quienes ha vivido siempre y vive en la actualidad en la finca en cues-tión en donde tienen establecido su hogar seguro (homestead).
Celebrada la vista ante la Corte de Distrito de Arecibo dictó ésta sentencia desestimando la demanda por entender que el desahucio no es el procedimiento adecuado para ven-tilar la controversia entre las partes. En su opinión y sen-tencia el tribunal inferior se expresó así:
“lia evidencia aportada en el juicio, en conjunto, nos presenta una situación complicada que de ser resuelta en este procedimiento, nos saldríamos de la esfera de acción sumarísima del mismo.
“Fil demandado Celedonio Molina fué demandado en la corte Municipal y como consecuencia de un embargo en ejecución se puso en pública subasta la finca que es objeto de este pleito de desahucio. Entonces Molina habló a Domingo Mena para que la rematara por una pequeña suma, con el propósito, según afirma, de que Mena se cobrase con frutos el importe del remate y Molina no perdiera la finca. Mena dice que es verdad que le habló para tal remate, pero que él lo dejó en la finca por pura condescendencia. La realidad es que algún acuerdo tuvo que haber entre ambos, cuando Molina siguió viviendo y trabajando en la propiedad.
“lia historia de Celedonio Molina, en el segundo capítulo, es que se convino después que Mena pasase el título a su hermano Manuel, que es el demandante en este pleito, para ser pagado el precio a plazos, pero con el propósito de que el hermano respondiera, pagara con el producto de la finca, y después de pagar a Mena, se la de-jara al demandado Celedonio. Tanto Mena como Manuel Molina niegan esto, pero lo cierto es que Mahuel no desembolsó un centavo •como precio de la propiedad, y que los pagos que hizo fué con el dinero obtenido como producto de la finca. Además, el demandado siguió en la finca y desde hace un año no sólo la posee, sino que ha celebrado contrato y entregado cañas a la Central Cambalache, pro-ducidas y cortadas por él.
“Es verdad que el título de Mena a Manuel Molina nada mues-tra que no sea una venta absoluta, pero los hechos y hasta ciertas contestaciones de los mismos testigos de la parte demandante, nos *230llevan a la conclusión de que el demandado no está en la finca como un mero poseedor en precario.
“Puede que en un juicio declarativo el demandado tenga que salir de la finca, aun aceptando que no tenga derecho de bogar seguro, pero algún derecho puede serle reconocido al demandado a virtud de esas relaciones entre ambas partes. Mientras más pensamos la prueba no's convencemos que a algún arreglo equitativo puede lle-garse por ambos hermanos, que no podría resolverse, en este pro-cedimiento sumario, ya que si declaramos con lugar la demanda, ten-dríamos que aceptar que el demandado está en la finca sin derecho alguno.”
Para sostener su recurso el demandante apelante señala como errores de la corte inferior (a) haber resuelto que no procede el desahucio en precario y (5) haber apreciado erró-neamente la evidencia, deduciendo de ella conclusiones con-trarias a derecho. Ambos señalamientos pueden ser consi-derados conjuntamente.
No tenemos duda alguna de que el demandante probó satisfactoriamente que él tiene un título bueno y suficiente que le da derecho a la posesión del inmueble y a desahuciar al detentador de su posesión. El título que ostenta el deman-dante es el mismo que tenía el demandado antes de que su finca fuera vendida en subasta pública para satisfacer una sentencia dictada en su contra. La prueba documental esta-blece un caso prima facie a favor del demandante.
. Examinemos la testifical. Declaró el demandante que él compró la finca en 1935; que el demandado es su hermano y vive en la finca sin pagar nada y sin tener arrendamiento; que él no ha botado al demandado por ser su hermano pero que antes del desahucio le avisó para que se fuera. Al ser repreguntado dijo: que el demandado tiene derecho a la casita que hay en la finca; que cuando él compró a Mena se fué a trabajar la finca en 1935 y estuvo trabajándola hasta 1936 y que dejó de trabajarla porque el demandado sacó una daga y le dijo que si entraba ló picaba y entonces él se retiró; que él pagú $200 por la finca a Mena en su casa, del 1935 en adelante, garantizándole los pagos con tres cuerdas de *231terreno de su propiedad; que no entregó dinero a Mena el día de la compra y sí se lo entregó al tiempo vencido que fue al año, porque entonces tuvo que ir a trabajar la finca porque necesitaba; que él cultivaba la finca con su persona, peones y bueyes; que el dinero para pagar a Mena el pre-cio de la finca lo trajo de la finca y de su capital que tuvo que meter allí, de su trabajo; que su hermano el demandado nunca trabajó en la finca, que trabajaba en la hacienda; que antes de él comprar su hermano el demandado ofreció pagar a Mena $200 por la finca, y al vencerse el término y no poder hacerlo le dijo al demandante: “Antes que otro compre, com-pra tú, y me dejas en la finca”; que él compró y tuvo que dejarlo allí porque era su hermano; que no es cierto que él garantizara ninguna deuda de su hermano a Mena como pre-cio de la finca; que después de dejar allí a su hermano éste se hizo dueño y trató de quitarle la finca y cogió los produc-tos, en el año 1936; que el declarante le pagaba a Mena de año en año según lo que produjera la finca, pues es una finca que no se puede trabajar en seguida; que después de com-prar la finca en 1929, Mena siguió trabajando en la finca y sembró cañas y más tarde la arrendó a los hermanos Cen-teno, mientras el demandado siguió viviendo en la casita, la cual nada tiene que ver con la finca; que cuando él compró se hizo cargo de la finca al momento y tuvo que resembrarla hasta que la levantó, sembrando cañas, 400 malas de guineos y yautías, mientras el demandado continuaba viviendo en la casita y trabajando a jornal en la hacienda; que su hermano se armó con la finca en 1936 y que él lo dejó por tratarse de un hermano y para evitar que su hermano matara a alguna persona; que el declarante debe aún a Mena $75 del precio de compra convenido; que su hermano el demandado desde que se armó con la finca no la ha trabajado y lo único que ha hecho es cosechar y comerse lo que sembró el deman-dante. Esta declaración aparece corroborada en lo substan-cial por la de! testigo Eustaquio Rosario.
*232Declaró el demandado que cuando se sacó la finca a remate él llamó a Mena y le dijo: ‘4 Saque la finca para yo pagársela a usted”; que Mena convino que el demandado le pagase poco a poco con sus intereses y que entonces él, el deman-dado, arrendó la finca a los Centeno por $10; que los Cen-teno le pagaron un año adelantado y el dinero que le paga-ron él lo entregó a Mena pero no le pidió recibo.
Como prueba de rebuttal el demandante presentó al tes-tigo Domingo, quien declaró que él compró la finca en el re-mate; que el demandado le debía unos $40; que una noclie se presentó el demandado y le dijo: ‘‘Mire, la propiedad la ejecutan mañana, y usted sáquela antes de otro porque se ha portado usted bien conmigo, porque quiero que cobre sus chavos, y me deje allí, si quiere”; que el declarante le con-testó: ^La sacaré y te dejaré” y el demandado se quedó allí en su casita; que él no hizo ningún convenio" con el deman-dado ; que el declarante siguió trabajando la finca donde sem-bró caña; que arrendó dos cuerdas a Centeno, quien le pagó el arrendamiento; que la caña la sembró Eustaquio Rosario, pagando los gastos el declarante; que después el demandado dijo que no se acercara nadie por la finca porque le picaría el pescuezo, pues la finca era de él; que él le hizo al deman-dado la proposición de que le diera $200 a fin de julio, pero pasó el término y el demandado ni pagó ni se presentó; que el hermano se presentó y le ofreció $300, de los que le debe aún $75; que el demandado.no tuvo nada que ver con ese negocio; que después de comprar la finca el demandante siguió trabajándola, sembrando cañas, café y guineos.
No existe a nuestro juicio conflicto de títulos en el caso de autos. Las meras alegaciones del demandado, que no han sido corroboradas por evidencia alguna y sí controvertidas por las del demandante y sus dos testigos, no son por sí solas bastantes para establecer un principio de prueba a favor del demandado. Véase: Pérez v. Castro, 52 D.P.R. 274. La corte inferior erró al desestimar la demanda.

*233
Por las razones expuestas se revoca la sentencia recurrida y se devuelve el caso a la corte inferior para ulteriores pro-cedimientos no inconsistentes con esta opinión.

El Juez President© Sr. Del Toro no intervino.
El Juez Asociado Sr. Hutchison disintió. *